VAUGHN, Judge.
At the time pertinent to this action the relevant part of the statute in question was as follows:
G.S. 105-130.6 “Subsidiary and Affiliated Corporations. The net income of a corporation doing business in this State which is a parent, subsidiary or affiliate of another corporation shall be determined by eliminating all payments to or charges by a parent, subsidiary or affiliated corporation in excess of fair compensation in all inter-company transactions of any kind whatsoever. [Interest payments *245between such corporations computed at a rate in excess of six percent (6%) per annum shall be considered excessive.] If the Commissioner of Revenue shall find as a fact that a report by such corporation does not disclose the true earnings of such corporation on its business carried on in this State, the Commissioner may require that such corporation file a consolidated return of the entire operations of the parent corporation or its subsidiaries and affiliates, including its own operations and income, and shall determine the true amount of net income earned by such corporation in this State as provided herein.” (The sentence in brackets was deleted by a 1971 amendment, effective with respect to taxable years beginning on and after 1 January 1971, but does apply to the present action.)
Plaintiffs contend that the statute creates only a rebuttable presumption that interest in excess of six percent is excessive and that they should be allowed to overcome the presumption of facts showing that a higher rate can be fair compensation.
The Secretary of Revenue and the trial judge interpreted the language “shall be considered excessive” as an absolute prohibition of the deduction of interest in excess of six percent.
As plaintiffs suggest, it is the inclusion of the word “considered” that gives rise to the problem. Plaintiffs argue that if the General Assembly had intended to create more than a presumption the word “considered” could have been omitted. We must say, however, that if the General Assembly had intended to legislate less than a mandate it would have used the word “may” instead of “shall.”
In an effort to ascertain the meaning of the Legislature, we have considered other statutory charges on the same subject as well as the “Report of the Tax Study Commission of the State of North Carolina (1966)” which recommended the amendment of the section to include substantially the language that was used in the amendment. We have also given due consideration to the interpretation given the statute by the Secretary of Revenue. Careful consideration of those factors and a contextual reading of the entire section leads us to the conclusion that the Legislature intended to prohibit the deduction of any interest in excess of six percent if paid to, as here, a parent corporation.
*246The judge was also correct when he coincluded that the Commission could not be compelled to allow the plaintiffs to file consolidated returns.
The judgment is affirmed.
Chief Judge Brock and Judge Martin concur.